Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 1 of 208




                                                                   CAR 0181
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 2 of 208




                                                                   CAR 0182
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 3 of 208




                                                                   CAR 0183
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 4 of 208




                                                                   CAR 0184
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 5 of 208




                                                                   CAR 0185
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 6 of 208




                                                                   CAR 0186
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 7 of 208




                                                                   CAR 0187
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 8 of 208




                                                                   CAR 0188
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 9 of 208




                                                                   CAR 0189
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 10 of 208




                                                                   CAR 0190
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 11 of 208




                                                                   CAR 0191
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 12 of 208




                                                                   CAR 0192
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 13 of 208




                                                                   CAR 0193
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 14 of 208




                                                                   CAR 0194
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 15 of 208




                                                                   CAR 0195
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 16 of 208




                                                                   CAR 0196
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 17 of 208




                                                                   CAR 0197
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 18 of 208




                                                                   CAR 0198
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 19 of 208




                                                                   CAR 0199
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 20 of 208




                                                                   CAR 0200
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 21 of 208




                                                                   CAR 0201
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 22 of 208




                                                                   CAR 0202
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 23 of 208




                                                                   CAR 0203
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 24 of 208




                                                                   CAR 0204
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 25 of 208




                                                                   CAR 0205
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 26 of 208




                                                                   CAR 0206
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 27 of 208




                                                                   CAR 0207
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 28 of 208




                                                                   CAR 0208
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 29 of 208




                                                                   CAR 0209
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 30 of 208




                                                                   CAR 0210
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 31 of 208




                                                                   CAR 0211
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 32 of 208




                                                                   CAR 0212
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 33 of 208




                                                                   CAR 0213
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 34 of 208




                                                                   CAR 0214
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 35 of 208




                                                                   CAR 0215
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 36 of 208




                                                                   CAR 0216
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 37 of 208




                                                                   CAR 0217
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 38 of 208




                                                                   CAR 0218
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 39 of 208




                                                                   CAR 0219
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 40 of 208




                                                                   CAR 0220
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 41 of 208




                                                                   CAR 0221
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 42 of 208




                                                                   CAR 0222
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 43 of 208




                                                                   CAR 0223
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 44 of 208




                                                                   CAR 0224
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 45 of 208




                                                                   CAR 0225
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 46 of 208




                                                                   CAR 0226
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 47 of 208




                                                                   CAR 0227
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 48 of 208




                                                                   CAR 0228
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 49 of 208




                                                                   CAR 0229
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 50 of 208




                                                                   CAR 0230
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 51 of 208




                                                                   CAR 0231
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 52 of 208




                                                                   CAR 0232
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 53 of 208




                                                                   CAR 0233
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 54 of 208




                                                                   CAR 0234
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 55 of 208




                                                                   CAR 0235
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 56 of 208




                                                                   CAR 0236
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 57 of 208




                                                                   CAR 0237
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 58 of 208




                                                                   CAR 0238
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 59 of 208




                                                                   CAR 0239
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 60 of 208




                                                                   CAR 0240
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 61 of 208




                                                                   CAR 0241
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 62 of 208




                                                                   CAR 0242
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 63 of 208




                                                                   CAR 0243
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 64 of 208




                                                                   CAR 0244
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 65 of 208




                                                                   CAR 0245
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 66 of 208




                                                                   CAR 0246
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 67 of 208




                                                                   CAR 0247
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 68 of 208




                                                                   CAR 0248
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 69 of 208




                                                                   CAR 0249
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 70 of 208




                                                                   CAR 0250
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 71 of 208




                                                                   CAR 0251
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 72 of 208




                                                                   CAR 0252
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 73 of 208




                                                                   CAR 0253
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 74 of 208




                                                                   CAR 0254
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 75 of 208




                                                                   CAR 0255
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 76 of 208




                                                                   CAR 0256
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 77 of 208




                                                                   CAR 0257
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 78 of 208




                                                                   CAR 0258
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 79 of 208




                                                                   CAR 0259
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 80 of 208




                                                                   CAR 0260
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 81 of 208




                                                                   CAR 0261
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 82 of 208




                                                                   CAR 0262
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 83 of 208




                                                                   CAR 0263
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 84 of 208




                                                                   CAR 0264
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 85 of 208




                                                                   CAR 0265
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 86 of 208




                                                                   CAR 0266
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 87 of 208




                                                                   CAR 0267
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 88 of 208




                                                                   CAR 0268
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 89 of 208




                                                                   CAR 0269
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 90 of 208




                                                                   CAR 0270
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 91 of 208




                                                                   CAR 0271
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 92 of 208




                                                                   CAR 0272
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 93 of 208




                                                                   CAR 0273
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 94 of 208




                                                                   CAR 0274
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 95 of 208




                                                                   CAR 0275
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 96 of 208




                                                                   CAR 0276
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 97 of 208




                                                                   CAR 0277
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 98 of 208




                                                                   CAR 0278
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 99 of 208




                                                                   CAR 0279
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 100 of 208




                                                                    CAR 0280
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 101 of 208




                                                                    CAR 0281
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 102 of 208




                                                                    CAR 0282
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 103 of 208




                                                                    CAR 0283
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 104 of 208




                                                                    CAR 0284
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 105 of 208




                                                                    CAR 0285
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 106 of 208




                                                                    CAR 0286
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 107 of 208




                                                                    CAR 0287
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 108 of 208




                                                                    CAR 0288
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 109 of 208




                                                                    CAR 0289
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 110 of 208




                                                                    CAR 0290
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 111 of 208




                                                                    CAR 0291
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 112 of 208




                                                                    CAR 0292
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 113 of 208




                                                                    CAR 0293
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 114 of 208




                                                                    CAR 0294
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 115 of 208




                                                                    CAR 0295
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 116 of 208




                                                                    CAR 0296
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 117 of 208




                                                                    CAR 0297
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 118 of 208




                                                                    CAR 0298
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 119 of 208




                                                                    CAR 0299
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 120 of 208




                                                                    CAR 0300
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 121 of 208




                                                                    CAR 0301
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 122 of 208




                                                                    CAR 0302
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 123 of 208




                                                                    CAR 0303
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 124 of 208




                                                                    CAR 0304
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 125 of 208




                                                                    CAR 0305
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 126 of 208




                                                                    CAR 0306
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 127 of 208




                                                                    CAR 0307
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 128 of 208




                                                                    CAR 0308
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 129 of 208




                                                                    CAR 0309
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 130 of 208




                                                                    CAR 0310
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 131 of 208




                                                                    CAR 0311
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 132 of 208




                                                                    CAR 0312
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 133 of 208




                                                                    CAR 0313
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 134 of 208




                                                                    CAR 0314
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 135 of 208




                                                                    CAR 0315
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 136 of 208




                                                                    CAR 0316
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 137 of 208




                                                                    CAR 0317
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 138 of 208




                                                                    CAR 0318
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 139 of 208




                                                                    CAR 0319
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 140 of 208




                                                                    CAR 0320
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 141 of 208




                                                                    CAR 0321
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 142 of 208




                                                                    CAR 0322
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 143 of 208




                                                                    CAR 0323
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 144 of 208




                                                                    CAR 0324
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 145 of 208




                                                                    CAR 0325
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 146 of 208




                                                                    CAR 0326
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 147 of 208




                                                                    CAR 0327
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 148 of 208




                                                                    CAR 0328
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 149 of 208




                                                                    CAR 0329
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 150 of 208




                                                                    CAR 0330
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 151 of 208




                                                                    CAR 0331
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 152 of 208




                                                                    CAR 0332
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 153 of 208




                                                                    CAR 0333
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 154 of 208




                                                                    CAR 0334
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 155 of 208




                                                                    CAR 0335
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 156 of 208




                                                                    CAR 0336
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 157 of 208




                                                                    CAR 0337
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 158 of 208




                                                                    CAR 0338
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 159 of 208




                                                                    CAR 0339
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 160 of 208




                                                                    CAR 0340
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 161 of 208




                                                                    CAR 0341
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 162 of 208




                                                                    CAR 0342
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 163 of 208




                                                                    CAR 0343
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 164 of 208




                                                                    CAR 0344
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 165 of 208




                                                                    CAR 0345
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 166 of 208




                                                                    CAR 0346
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 167 of 208




                                                                    CAR 0347
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 168 of 208




                                                                    CAR 0348
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 169 of 208




                                                                    CAR 0349
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 170 of 208




                                                                    CAR 0350
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 171 of 208




                                                                    CAR 0351
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 172 of 208




                                                                    CAR 0352
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 173 of 208




                                                                    CAR 0353
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 174 of 208




                                                                    CAR 0354
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 175 of 208




                                                                    CAR 0355
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 176 of 208




                                                                    CAR 0356
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 177 of 208




                                                                    CAR 0357
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 178 of 208




                                                                    CAR 0358
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 179 of 208




                                                                    CAR 0359
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 180 of 208




                                                                    CAR 0360
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 181 of 208




                                                                    CAR 0361
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 182 of 208




                                                                    CAR 0362
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 183 of 208




                                                                    CAR 0363
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 184 of 208




                                                                    CAR 0364
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 185 of 208




                                                                    CAR 0365
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 186 of 208




                                                                    CAR 0366
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 187 of 208




                                                                    CAR 0367
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 188 of 208




                                                                    CAR 0368
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 189 of 208




                                                                    CAR 0369
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 190 of 208




                                                                    CAR 0370
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 191 of 208




                                                                    CAR 0371
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 192 of 208




                                                                    CAR 0372
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 193 of 208




                                                                    CAR 0373
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 194 of 208




                                                                    CAR 0374
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 195 of 208




                                                                    CAR 0375
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 196 of 208




                                                                    CAR 0376
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 197 of 208




                                                                    CAR 0377
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 198 of 208




                                                                    CAR 0378
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 199 of 208




                                                                    CAR 0379
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 200 of 208




                                                                    CAR 0380
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 201 of 208




                                                                    CAR 0381
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 202 of 208




                                                                    CAR 0382
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 203 of 208




                                                                    CAR 0383
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 204 of 208




                                                                    CAR 0384
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 205 of 208




                                                                    CAR 0385
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 206 of 208




                                                                    CAR 0386
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 207 of 208




                                                                    CAR 0387
Case 1:18-cv-00068 Document 472-2 Filed on 08/21/20 in TXSD Page 208 of 208




                                                                    CAR 0388
